DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2020 is in compliance with the provisions of 37 C.F. R 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Oath/Declaration
The Oath/Declaration filed on 04/27/2020 is hereby acknowledged.

Drawings
The drawings were received on 04/27/2020.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim s 1-15are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 1, 6 and 11, 14 recites the limitation "the number of SRS repetition symbols" in line 3 and 7, respectively.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1, 6 and 11, 14 recites the limitation “an SRS sequence by applying a group hopping pattern and a sequence hopping pattern” in line 6-7 and 9-10, respectively.  It is unclear if the above bold limitation belong to o rare  independent from the  “group hopping patterns, sequence hopping patterns” recited earlier in claim 1, 6 and 11, 14  in line 3-4 and 7-8 respectively.
Claim 1, 6, and 11, 14 recites the limitation “a group hopping pattern” in line 10, 9 and 13, respectively.  It is unclear if this limitation is the same as or different from “a group hopping pattern” recited earlier in claim 1, 6 and 11, 14 in line in line 6-7 and 9-10, respectively.
Claim 1, 6, and 11, 14 recites the limitation “a sequence hopping pattern” in line 12, 11 and 15, respectively.  It is unclear if this limitation is the same as or different from “a sequence hopping pattern” recited earlier in claim 1, 6 and 11, 14 in line 6-7 and 9-10, respectively.
Claims 2-5, 7-10, 12-14 and 15 are rejected for at least their dependency on claims 1, 6, 11 and 14, respectively.



Allowable Subject Matter
Claims 1, 6, 11 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 2-5, 7-10, 12-14 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure”
Ouchi (US 2015/0085787 A1) discloses (abstract, Para. [0067], [0189]) communication between a terminal and at least one base station, based on a base sequence of an SRS for a corresponding Cell ID and  a pseudo-random sequence of the group hopping pattern. 
Noh et al. (US 2014/0211736 A1) discloses (Para. [0063]-[0067]) communication between a “user equipment (UE) served through a macro eNodeB (eNB)” transmitting an uplink (UL) reference signal (RS) such as sounding reference signal (SRS) where “A reference signal sequence r.sub.u,v(.alpha.)(n) may be defined based on a basic sequence b.sub.u,v(n) and a cyclic shift a according to Equation 2….The sequence group number u and the basic sequence number v within a group may vary according to time as in group hopping or sequence hopping.”



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMNEET SINGH/Examiner, Art Unit 2633
/SAM K AHN/Supervisory Patent Examiner, Art Unit 2633